DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “340” ([0062]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,233,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of the current invention, regardless of the obvious variation in claimed languages.
Current Application
US 11,233,007
11. A three-dimensional (3D) memory device, comprising: 
*  a memory array structure; and 
*  a staircase structure comprising a plurality of stairs extending along a first lateral direction, the plurality of stairs comprising a stair comprising a conductor portion on a top surface of the stair and a dielectric portion at a same level and in contact with the conductor portion, the conduction portion being electrically connected to the memory array structure, wherein along a second lateral direction perpendicular to the first lateral direction, a width of the conductor portion decreases.
1. A three-dimensional (3D) memory device, comprising: 
*  a memory array structure; and 
*  a staircase structure in an intermediate of the memory array structure and dividing the memory array structure into a first memory array structure and a second memory array structure along a lateral direction, the staircase structure comprising (i) a plurality of stairs extending along the lateral direction, and (ii) a bridge structure in contact with the first memory array structure and the second memory array structure, the plurality of stairs comprising a stair above one or more dielectric pairs, wherein the stair comprises a conductor portion on a top surface of the stair and in contact with and electrically connected to the bridge structure, and a dielectric portion at a same level and in contact with the conductor portion, the stair being electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure; and 
*  along a second lateral direction perpendicular to the lateral direction and away from the bridge structure, a width of the conductor portion decreases.


(Note)  The limitation “the conduction portion being electrically connected to the memory array structure” (in the current application) is equivalent to the combination of the limitation “the stair comprises a conductor portion on a top surface of the stair” (in US ‘604) and the limitation “the stair being electrically connected to at least one of the first memory array structure and the second memory array structure” (in US ‘604), wherein the memory array structure comprises “the first memory array structure and the second memory array structure.”
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Zhang et al. to US 2021/0193676, teaches a three-dimensional (3D) memory device, comprising: a memory array structure 402a/402b; and a staircase structure 404 in an intermediate of the memory array structure and dividing the memory array structure into a first memory array structure 402a and a second memory array structure 402b along a lateral direction X, the staircase structure 404 comprising a plurality of stairs 404A and 404B extending along the lateral direction X, and a bridge structure 302 (=302a/302b, the connection region 302 acts as the bridge structure) in contact with the first memory array structure 402a and the second memory array structure 402b, the stair 404A and 404B being electrically connected to at least one of the first memory array structure 402a and the second memory array structure 402b through the bridge structure 302.
	By comparison, Zhang et al. failed to teach that in the lateral direction, the conductor portion comprises a portion overlapping with an immediately-upper stair and in contact with the dielectric portion and the bridge structure.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0193676.  The improvement comprises that along a second lateral direction perpendicular to the lateral direction, a width of the conductor portion decreases.
	In re claim 15, Zhang et al. at least failed to teach forming interleaved a plurality of sacrificial layers and a plurality of dielectric layers , each of the sacrificial layers comprises a first sacrificial layer and a second sacrificial layer in contact each other; and forming a sacrificial portion in the first sacrificial layer corresponding to at least one of the stairs, the sacrificial portion being at a top surface of the respective stair.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 7, 2022



/HSIEN MING LEE/